—Order, Family Court, New York County (Leah Marks, J.), entered on or about September 23, 1994, which denied respondent’s objection to a decision and order of the Hearing Examiner denying respondent’s motion to vacate the New York registration of a California child support order, unanimously affirmed, with costs.
Respondent’s objections were properly denied as untimely (Family Ct Act § 439 [e]), and are not properly before the Court for appellate review (Matter of Werner v Werner, 130 *221AD2d 754). Were we to review the matter, we would affirm upon the ground that respondent’s acts in abandoning the parties’ New York domicile for the purpose of relocating to California, the forum State, the use of marital assets to purchase real property in California, along with other acts taken by respondent in furtherance of the anticipated relocation, such as obtaining a California driver’s license, were sufficient to support a finding that respondent "purposefully avail[ed] [him]self of the privilege of conducting activities within the forum State” (Hanson v Denckla, 357 US 235, 253; Cal Civ Proc Code § 410.10). The issue of service, having been waived before the Hearing Examiner, is not preserved for appellate review. Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Mazzarelli, JJ.